     Case 2:17-cv-05275-JEM Document 23 Filed 04/13/21 Page 1 of 1 Page ID #:1034




1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, California 91436
     Tel: 818 325-2888
4
     Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, DARKA RAICEVIC,
7
                           UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
10   DARKA RAICEVIC,                           )   Case No.: CV 17-05275-JEM
                                               )
11         Plaintiff,                          )   ORDER
12                                             )   AWARDING EAJA FEES AND
           vs.
                                               )   COSTS
13
                                               )
14   ANDREW M. SAUL, Acting                    )
15   Commissioner of Social Security,          )
                                               )
16         Defendants.
17         Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS
18
     ORDERED that attorney’s fees under the Equal Access to Justice Act (“EAJA”)
19
     are awarded in the amount of TWELVE THOUSAND SEVEN HUNDRED
20
     DOLLARS ($12,700.00) for all legal services rendered by Plaintiff’s attorney in
21
     this civil action before the U.S. District Court and the Ninth Circuit Court of
22
     Appeals under 28 U.S.C. §2412(d) and costs in the amount of NINE HUNDRED
23
     FIVE DOLLARS ($905.00) under 28 U.S.C. §1920, and subject to the terms and
24
     conditions of the Stipulation.
25
26   DATED: 4/13/21
                                                   ____________________________________
27                                                   John E. McDermott
28                                                   U.S. MAGISTRATE JUDGE
